



InvenTrust Properties Corp.


June 20, 2019


Daniel J. Busch
[Address]
 
Dear DJ,


InvenTrust Properties Corp. is pleased to extend you an offer of employment for
the position of Chief Financial Officer. In this position, you will be reporting
to Tom McGuinness, President and Chief Executive Officer.
The details of our offer are as follows:


Base Salary:
Your annual base salary will be $400,000.00, paid in bi-weekly installments on
alternate Fridays, less applicable taxes and withholdings. Your base salary will
be reviewed for increase on an annual basis, beginning in early 2020, consistent
with the practices of the organization at large and other senior level
executives.


Incentive Compensation:
As of your date of hire, you will be eligible to participate in both components
of InvenTrust’s discretionary incentive programs including an annual cash bonus,
beginning in performance year 2019, and long term incentives (“LTI”).
The target annual discretionary cash bonus for your position is 95% of your base
salary. Eligibility for this bonus is based on individual job performance (25%),
Company performance (75%) which is comprised of AFFO/share (30%), Same Property
NOI Growth (30%), Acquisition Volume (10%) and Disposition Volume (5%) and your
continued active employment through the bonus payout date. If earned, your 2019
bonus will be paid in early 2020 and will be pro-rated based on your start date.
Performance targets are identified in writing annually and approved by the Board
of Directors.
The 2019 annual LTI award for your position is Restricted Stock Units (RSUs)
with a value of $600,000. You will be entitled to the full 2019 award so long as
employment commences on or before September 3, 2019. Vesting on this award is
50% time based and 50% performance based. The time based portion vests 33%
12/31/19, 33% on 12/31/20 and 34% on 12/31/21. The performance based vesting
cliff vests at the end of the three year performance period. The dividend
payments on the time based unvested shares will be made on a quarterly basis and
those dividends that are performance based vested will be paid at the time the
shares vest.
InvenTrust Properties Corp. Executive Severance and Change of Control Plan
("Plan"):
As the CFO, you will be a participant in the Plan along with the other named
executive officers of InvenTrust.
Additional Considerations:
You will receive a one-time signing bonus of $150,000 if your employment
commences on September 3, 2019. The signing bonus will be subject to applicable
taxes and withholdings, payable in two installments the first half paid on the
first regular pay date following your date of hire and the remaining portion to
be paid on the last payroll of the year (December 20, 2019).
The Company will reimburse for the cost of reasonable and customary relocation
costs up to $35,000. Additionally, the company will pay for 2 round trips
between Chicago and Southern California (with accommodations) for house hunting
purposes and the cost of one-way transportation to Chicago at the time of the
final move.
Paid Time Off:
The Company provides paid time off for holidays, floating holidays, vacation and
sick days.
•
InvenTrust Properties observes nine (9) company holidays per year.

•
Officers of the Company are awarded five (5) floating holidays for every 12
months of employment which are awarded on your date of hire and anniversary date
in subsequent years.

•
You are entitled to three (3) weeks of vacation per year. Vacation is earned and
distributed on an accrual basis in each pay period.

•
Full-time employees are awarded six (6) sick days for every year of employment
to a cumulative maximum of 30 days.

•
Additional details on Paid Time Off are available in the Company handbook which
may change from time to time










--------------------------------------------------------------------------------





Benefits:
You will be eligible to participate in group insurance and benefit plans
available to InvenTrust employees as summarized on the attached Benefits at a
Glance document. As a new hire, your eligibility begins on the first day of
employment. During your first week of employment, we will review all the
benefits programs.


The employment offer is made contingent upon the successful completion of the
pre-employment background check, drug test and provision of all necessary
documents. InvenTrust is an at-will employer. By your signature you agree to the
terms of this offer.


We are pleased that you have considered InvenTrust and are excited to have you
as a part of our team. Please do not hesitate to contact me should you have any
questions regarding this offer. We look forward to hearing from you soon.


Regards,


Thomas McGuinness


President and Chief Executive Officer




___________________________________________________        __________________________________
Signature of Acceptance                            Date


___________________________________________________
Printed Name





